Exhibit 10.1

FIRST AMENDMENT TO LEASE


This FIRST AMENDMENT TO LEASE (this “First Amendment”) is dated as of ____May
6___, 2015 (the “Effective Date”) by and between BROOKWOOD CB I, LLC, a Delaware
limited liability company, and BROOKWOOD CB II, LLC, a Delaware limited
liability company, as tenants in common (together, “Landlord”), and MAXLINEAR,
INC., a Delaware corporation (“Tenant”).


WHEREAS, Landlord, as successor in interest to The Campus Carlsbad, LLC, and
Tenant are parties to that certain Lease, dated December 17, 2013 (the “Lease”),
for the lease of certain premises consisting of approximately 44,637 rentable
square feet commonly known as Suite 100 in the building located at 5966 La Place
Court, Carlsbad, California, as more particularly described in the Lease (the
“Existing Premises”); and
    
WHEREAS, Landlord and Tenant wish to amend certain provisions of the Lease as
provided herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease as follows.


AGREEMENT


1.Definitions. Capitalized terms used in this First Amendment shall have the
same meanings ascribed to such capitalized terms in the Lease, unless otherwise
provided for herein.
2.    Modifications. Modifications to the Lease:
A.    Extension of Term for Existing Premises. Landlord and Tenant agree to
extend the Term of the Lease with respect to the Existing Premises until June
30, 2022.
B.    Base Rent for the Existing Premises. Commencing on the Effective Date,
Base Rent for the Existing Premises shall be payable according to the following
schedule:


Period
Annual Base Rent
Monthly Base Rent


Approx. Monthly Base Rent/S.F.
Effective Date – 5/31/2015
$669,555.00*
$55,796.25*
$1.25*
6/1/2015 – 5/31/2016
$689,641.68
$57,470.14
$1.29
6/1/2016 – 5/31/2017
$710,330.88
$59,194.24
$1.33
6/1/2017 – 5/31/2018
$731,640.84
$60,970.07
$1.37
6/1/2018 – 5/31/2019
$753,590.04
$62,799.17
$1.41
6/1/2019 – 11/30/2019
$776,197.80
$64,683.15
$1.45
12/1/2019 – 12/31/2019
$924,794.04
$77,066.17
$1.73
1/1/2020 – 12/31/2020
$952,537.92
$79,378.16
$1.78
1/1/2021 – 12/31/2021
$981,114.00
$81,759.50
$1.83
1/1/2022 – 6/30/2022
$1,010,547.48
$84,212.29
$1.89

* Subject to abatement pursuant to Section 3.2 of the Lease.
C.    Expansion Premises. The “Expansion Premises” shall mean the approximately
24,002 rentable square feet of area commonly known as Suite 170 in the Building,
as shown on Exhibit A attached hereto. Beginning on January 1, 2016 and subject
to adjustment per Section 2 of Exhibit



--------------------------------------------------------------------------------



B, (the “Expansion Date”), Landlord shall deliver possession of the Expansion
Premises to Tenant and the Expansion Premises shall be added to the Existing
Premises and the term “Premises”, as used in the Lease, shall refer to the
Existing Premises and the Expansion Premises. The Expansion Premises shall be
subject to and benefit from all the terms and provisions of the Lease, except
that Section 13 of the Summary and the Work Letter attached as Exhibit C to the
Lease shall not be applicable to the Expansion Premises (however references to
the “Tenant Improvements,” the Tenant Work Letter and Exhibit C as applicable to
the Expansion Premises shall be deemed references to “Landlord’s Work,” the Work
Letter and Exhibit B hereof) and except that Tenant’s obligation to pay Base
Rent and Tenant’s Share of Direct Expenses with respect to the Expansion
Premises shall be as provided herein. Base Rent, Additional Rent, Tenant’s Share
of Direct Expenses, and all other rental and charges respecting the Expansion
Premises are sometimes herein called the “Expansion Premises Rent.”
D.    Base Rent for the Expansion Premises. Beginning on the Expansion Date, the
Base Rent for the Expansion Premises shall be payable according to the following
schedule:
Period*
Annual Base Rent
Monthly Base Rent


Approx. Monthly Base Rent/S.F.
1/1/2016 – 12/31/2016**
$455,077.92
$37,923.16
$1.58
1/1/2017 – 12/31/2017
$468,730.20
$39,060.85
$1.63
1/1/2018 – 12/31/2018
$482,792.16
$40,232.68
$1.68
1/1/2019 – 12/31/2019
$497,275.92
$41,439.66
$1.73
1/1/2020 – 12/31/2020
$512,194.20
$42,682.85
$1.78
1/1/2021 – 12/31/2021
$527,560.08
$43,963.34
$1.83
1/1/2022 – 6/30/2022
$543,386.88
$45,282.24
$1.89

* The below dates (except the last) shall be delayed by one (1) day for each day
the Expansion Date is delayed beyond January 1, 2016, subject to the terms of
Section 2 of the Work Letter.
** Subject to abatement pursuant to Section 2.E below.


E.    Abatement. Provided Tenant is not in default beyond any applicable notice
or cure period under the Lease, fifty percent (50%) of Base Rent for the
Expansion Premises shall be abated for the twelve (12) month period commencing
on the Expansion Date and continuing up to and including the twelfth (12th)
month following the Expansion Date (the “Abatement Period”). In no event shall
said Abatement Period be deemed to reduce or eliminate Tenant’s obligation to
pay the unabated portion of Base Rent, Additional Rent, including but not
limited to, Tenant’s Share of Direct Expenses, or Base Rent for the Existing
Premises due to Landlord during the Abatement Period. In the event of a default
by Tenant under the terms of the Lease that results in early termination of the
Lease, then as part of the recovery set forth in the Lease, Landlord shall be
entitled to recover the unamortized balance, as of the date of such termination
of the Lease, of the monthly Base Rent that was abated under this Section 2.E.
Amortization pursuant to the immediately preceding sentence shall be calculated
on a straight-line basis, based on a seventy-eight month amortization schedule
commencing as of the Expansion Date.
F.    Tenant’s Percentage. Beginning on the Expansion Date: (i) the area of the
Expansion Premises shall be deemed to be 24,002 rentable square feet; (ii) the
area of the entire Premises shall be deemed to be 68,639; (iii) Tenant’s Share
of Direct Expenses for the Expansion Premises shall be deemed to be 34.39%; and
(iv) Tenant’s Share of Direct Expenses for the entire Premises shall be deemed
to be 98.35%.



--------------------------------------------------------------------------------



G.    Separate or Combined Billings. Landlord may bill the Expansion Premises
Rent for the Expansion Premises separately or treat the Expansion Premises and
the Existing Premises as one unit for billing purposes. Any default respecting
any separate billing shall be a default with respect to the entire Premises and
the Lease.
H.    Expansion Premises Term. The term of the Expansion Premises shall commence
on the Expansion Date and, unless sooner terminated in accordance with the terms
and conditions of the Lease, shall expire on June 30, 2022 (the “Expansion
Term”). As of the Effective Date, the definition of “Lease Term” in the Lease
shall include the Expansion Term.
I.    Security Deposit. Upon execution of this First Amendment, the Security
Deposit shall be increased from $64,683.15 to $129,494.51.
J.    Condition of Premises; Improvements. Landlord, at Landlord’s sole cost,
shall provide that the roof is leak-free, windows, exterior walls, floors, and
those HVAC units described on Exhibit C attached hereto (the “HVAC Units”)
existing as of the Effective Date and serving or within the Expansion Premises
are in good working condition on the Expansion Date. If it is reasonably
determined by the General Contractor during the Landlord’s Work or by Tenant
(subject to confirmation by the General Contractor) within the first three
months of Tenant’s occupancy that the roof, windows, exterior walls, floors or
the HVAC Units existing as of the Effective Date and serving or within the
Expansion Premises do not have a remaining useful life of at least the Lease
Term, then such systems shall be repaired or replaced by Landlord at Landlord’s
sole cost. Any such compliance, repair or replacement work required for the
above, shall be at Landlord’s sole expense and shall not be deducted in any way
from the Landlord’s Cap. Tenant has inspected the Expansion Premises and agrees
to accept the same “as is” without any representation or warranty and without
any agreements, representations, understandings or obligation on the part of the
Landlord to perform any alterations, repairs or improvements; provided, however,
that Landlord shall perform improvements to the Premises in accordance with the
Work Letter attached hereto as Exhibit B, repairs or replacements required to
comply with the requirements of this Section 2.J. and Landlord’s delivery
obligations hereunder (“Required Condition”).
K.    Signage. Landlord, at Landlord’s expense, shall provide Tenant with
Building standard lobby directory, elevator lobby, and suite entry signage for
the Expansion Premises and Tenant at its sole cost and expense may install (i)
one (1) panel on the existing monument sign located at the Project and (ii) one
(1) additional building top sign on the roof of the Building. Landlord shall
have reasonable review and approval rights of Tenant’s signage. Such signage
shall be subject to all applicable laws and ordinances. Upon the expiration or
earlier termination of the Lease, Tenant, at Tenant’s sole cost and expense,
shall remove any signs installed by Tenant or its agents, employees or
contractors and repair any damage caused by such removal, including but not
limited to repainting so that the repaired surface matches the surrounding
surface and the area appears as though such signs were never installed. Tenant
shall at all times maintain any signs installed by Tenant or its agents,
employees or contractors in good condition and repair. Except as otherwise
expressly provided in this First Amendment, all signage for the Expansion
Premises shall be subject to Article 23 of the Lease.
L.    Proposition 13 Protection. Landlord and Tenant hereby agree that (i)
commencing on the Expansion Date, Section 4.6 of the Lease is of no force and
effect with respect to the Expansion Premises and (ii) commencing on December 1,
2019, Section 4.6 of the Lease is hereby deleted and of no further force and
effect with respect to the Existing Premises. For clarity, as of December 1,
2019, Section 4.6 of the Lease shall be deleted in its entirety and of no
further force or effect with respect to the entire Premises.



--------------------------------------------------------------------------------



M.    Option Term. Landlord hereby grants to the original Tenant named in the
Lease (the “Original Tenant") or an Affiliated Assignee (as defined in Section
14.7 of the Lease) one (1) option to extend the Lease Term with respect to the
entire Premises for a period of five (5) years (the "Option Term"), which option
shall be exercisable only by written notice ("Option Notice") delivered by
Tenant to Landlord as provided in Section 2.M.ii below, provided that, (i) as of
the date of delivery of such notice and, at Landlord's option, as of the last
day of the Lease Term as extended by this First Amendment, Tenant is not in
default under the Lease after the expiration of applicable cure periods. The
rights contained in this Section 2.M shall be personal to the Original Tenant or
an Affiliated Assignee and may only be exercised by the Original Tenant or such
Affiliated Assignee (and not any other assignee, sublessee or other transferee
of the Original Tenant's interest in the Lease) if the Original Tenant or the
Affiliated Assignee occupies the entire Premises (both the Existing Premises and
the Expansion Premises) as of the date of the Option Notice.
i.    Option Rent. The Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the Base Rent plus the Additional Rent, as
those terms are defined herein, provided that the Base Rent shall equal
ninety-eight percent (98%) of the then prevailing fair market rent for the
Premises as of the commencement date of the Option Term as determined in this
Section 2.M. The then prevailing fair market rent shall be the rental rate,
including all escalations, at which non-equity, renewal tenants, as of the
commencement of the Option Term, are entering into leases for non-sublease,
non-encumbered space comparable in size, location, leasehold improvements and
quality to the Premises for a term of approximately the Option Term, which
comparable space is located in Comparable Projects (as defined in Section 5.1 of
the Lease), taking into consideration the following: (i) rental abatement
concessions, if any, being granted such tenants in connection with such
comparable space and (ii) tenant improvements or allowances provided or to be
provided for such comparable space, taking into account, and deducting the value
of, the existing improvements in the Premises, with such value to be based upon
the age, quality and layout of the improvements and the extent to which the same
could be utilized by Tenant based upon the fact that the precise tenant
improvements existing in the Premises are specifically suitable to Tenant, and
(iii) lease assumptions/takeovers, moving expenses and other concessions, if
any, being granted such tenants in connection with such comparable space, extent
of services provided, distinction between gross and net rental rates, base year
expenses and other amounts allowed for escalation purposes, parking charges, if
any, and the creditworthiness of Tenant.
ii.    Exercise of Option. The option contained in this Section 2.M shall be
exercised by Tenant, if at all, only in the following manner: (i) Tenant shall
deliver written notice ("Interest Notice") to Landlord on or before the date
which is not more than twelve (12) months nor less than nine (9) prior to the
expiration of the Lease Term as extended by this First Amendment, stating that
Tenant is interested in exercising its option; (ii) Landlord, after receipt of
Tenant's notice, shall deliver notice (the "Option Rent Notice") to Tenant not
less than eight (8) months prior to the expiration of the Lease Term as extended
by this First Amendment, setting forth the proposed Option Rent; and (iii) if
Tenant wishes to exercise such option, Tenant shall, on or before the earlier of
(A) the date occurring seven (7) months prior to the expiration of the Lease
Term as extended by this First Amendment, and (B) the date occurring thirty (30)
days after Tenant's receipt of the Option Rent Notice, exercise the option by
delivering the Option Notice to Landlord and upon and concurrent with such
exercise, Tenant may, at its option, object to the Option



--------------------------------------------------------------------------------



Rent contained in the Option Rent Notice. Failure of Tenant to deliver the
Interest Notice to Landlord on or before the date specified in (i) above or to
deliver the Option Notice to Landlord on or before the date specified in (iii)
above shall be deemed to constitute Tenant's failure to exercise its option to
extend. If Tenant timely and properly exercises its option to extend, the Lease
Term shall be extended for the Option Term upon all of the terms and conditions
set forth in the Lease, except that the Rent shall be as indicated in the Option
Rent Notice unless Tenant, concurrently with Tenant's acceptance, objects to the
Option Rent contained in the Option Rent Notice, in which case the parties shall
follow the procedure and the Option Rent shall be determined as set forth in
Section 2.M.iii below.
iii.    Determination of Option Rent. If Tenant timely and appropriately objects
to the Option Rent in Tenant's acceptance, Landlord and Tenant shall attempt to
agree upon the Option Rent using good-faith efforts. If Landlord and Tenant fail
to reach agreement within thirty (30) days following Tenant's acceptance
("Outside Agreement Date"), then each party shall make a separate determination
of the Option Rent which shall be submitted to each other and to arbitration in
accordance with the following Sections 2.M.iii(A) through 2.M.iii(G); provided,
however, if the lower determination is within five percent (5%) of the higher
determination, the Option Rent shall be the average of the two (2)
determinations, without any further proceedings or determination:
(A)    Landlord and Tenant shall each appoint, within ten (10) days of the
Outside Agreement Date, one arbitrator who shall by profession be a current real
estate broker or appraiser of comparable commercial properties in the vicinity
of the Building, and who has been active in such field over the last five (5)
years. The determination of the arbitrators shall be limited solely to the issue
of whether Landlord's or Tenant's submitted Option Rent is the closest to the
actual Option Rent as determined by the arbitrators, taking into account the
requirements of Section 2.M.i, above (i.e., the arbitrators may only select
Landlord's or Tenant's determination of Option Rent and shall not be entitled to
make a compromise determination).


(B)    The two (2) arbitrators so appointed shall within five (5) business days
of the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two (2) arbitrators.
(C)    The three (3) arbitrators shall within fifteen (15) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord's or Tenant's submitted Option Rent, and shall notify
Landlord and Tenant thereof.
(D)    The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.
(E)    If either Landlord or Tenant fails to appoint an arbitrator within ten
(10) days after the applicable Outside Agreement Date, the arbitrator appointed
by one of them shall reach a decision, notify Landlord and Tenant thereof, and
such arbitrator's decision shall be binding upon Landlord and Tenant.



--------------------------------------------------------------------------------



(F)    If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the matter to
be decided shall be forthwith submitted to arbitration under the provisions of
the American Arbitration Association, but subject to the instructions set forth
in this Section 2.M.iii.
(G)    The cost of arbitration shall be paid by the party whose determination of
Option Rent is not selected by the arbitrators.


N.    Surrender of Expansion Premises. Upon the expiration or earlier
termination of the Expansion Term, Tenant shall surrender the Expansion Premises
in as good order and condition as when Tenant took possession, reasonable wear
and tear, casualty, condemnation and repairs which are specifically made the
responsibility of Landlord under the Lease excepted. Prior to such expiration or
termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Expansion Premises all debris and rubbish, and such items of
furniture, equipment, free-standing cabinet work, and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Expansion Premises, and Tenant shall repair at its own expense all damage to the
Expansion Premises (other than reasonable wear and tear) and Building resulting
from such removal, which repair shall include steam cleaning the carpet in the
Expansion Premises. In addition to the foregoing, Landlord has the right,
exercisable in its sole discretion, to require that Tenant remove any or all
improvements (including Landlord’s Work as defined in the Work Letter that
Landlord reasonably determines to be non-building standard prior to final
approval of the Plans) or alterations installed in the Expansion Premises and,
if Landlord so elects, Tenant shall, without expense to Landlord, remove or
cause to be removed from the Expansion Premises all such improvements or
alterations, and Tenant shall repair at its own expense all damage to the
Expansion Premises (other than reasonable wear and tear) and Building resulting
from such removal. If any such removal is required, Landlord shall notify Tenant
at or prior to the time it approves the Plans which improvements will be
required to be removed and restored by Tenant and which improvements may be
surrendered. Landlord may notify Tenant in writing that Landlord will perform
all or any portion of such removal or repair on Tenant's behalf and at Tenant's
sole cost and expense (plus a five percent (5%) administrative fee), in which
case, at Landlord's election, either (i) Landlord shall be reimbursed for such
costs actually incurred out of the Security Deposit, or (ii) Tenant shall pay to
Landlord the estimated cost for such removal and/or repair within five (5) days
of Landlord's demand and, upon completion of such removal and/or repair, Tenant
shall pay to Landlord any difference between the actual cost for such removal
and/or repair and the estimated cost previously paid to Landlord within five (5)
days of Landlord's demand or Landlord shall reimburse Tenant for any amount by
which the estimated cost exceeds the actual cost. The foregoing payment
obligation shall survive the expiration of this Lease. At Landlord’s election,
all improvements, alterations, trade fixtures, equipment, wire and cable,
furniture, fixtures, other personal property not removed from the Expansion
Premises at the expiration of the Expansion Term shall conclusively be deemed to
have been abandoned by Tenant and may be appropriated, sold, stored, destroyed
or otherwise disposed of by Landlord without notice to Tenant or to any other
person and without obligation to account for them. Tenant shall pay Landlord all
reasonable expenses incurred in connection with Landlord’s disposition of such
property, including without limitation the cost of repairing any damage to the
Building or the Expansion Premises caused by removal of such property, and shall
hold Landlord harmless from loss, liability, or expense arising from the claims
of third parties



--------------------------------------------------------------------------------



such as Tenant’s lenders whose loans are secured by such property. Tenant’s
obligations under this section shall survive the end of this Lease.
O.    Right of First Refusal. Provided that (i) Tenant is not then in default
under the Lease beyond applicable notice and cure periods, (ii) the Lease is
then in full force and effect, and (iii) the Tenant named herein has not
assigned the Lease (other than to an Affiliate) or sublet any part of the
Premises (other than to an Affiliate) and either Tenant or an Affiliate is then
in actual occupancy of the entire Premises demised thereunder, and if, during
the period commencing on the Effective Date and terminating on November 30, 2019
(the “ROFR Period”), Landlord receives a proposal or expression of intent to
lease from a third party which Landlord is willing to accept (an “Offer”) for
the lease of all of (a) any contiguous space in the Building, or (b) any space
containing a minimum of 5,000 square feet of space in either of the other two
(2) buildings on the Real Property, then Landlord shall notify Tenant of the
Offer and shall include a redacted copy of the letter of intent for the Offer
(“First Refusal Notice”). Tenant shall thereupon have the one time right and
option to lease the space described in the Offer (the “Offered Space”) upon such
terms and conditions as are set forth in the Offer by delivering final and
irrevocable notice to Landlord within five (5) business days after receipt of
the First Refusal Notice, time being of the essence. Promptly following Tenant’s
election to the lease the Offered Space, the parties shall enter into a
supplemental agreement to the Lease on a form prepared by Landlord incorporating
the Offered Space as part of the Premises, provided, however, that the execution
of such supplemental agreement shall not be a condition to the effectiveness of
Tenant’s election to lease the Offered Space. If Tenant fails to lease the
Offered Space in compliance with the terms and conditions of this Section then
Tenant shall have no further rights under this Section with respect to the
Offered Space described in the First Refusal Notice. Notwithstanding the
foregoing, if after Tenant elects (or is deemed to have elected) not to lease
the Offered Space, Landlord intends to enter into a lease upon terms which are
materially more favorable to a third (3rd) party tenant than the terms set forth
in such First Refusal Notice, Landlord shall first deliver written notice to
Tenant ("Second Chance Notice") providing Tenant with the opportunity to lease
the space described in the First Refusal Notice on such materially more
favorable terms. Tenant's failure to elect to lease the space described in the
First Refusal Notice upon such materially more favorable terms by written notice
to Landlord within three (3) business days after Tenant's receipt of such Second
Chance Notice from Landlord shall be deemed to constitute Tenant's election not
to lease such space upon such materially more favorable terms, in which case
Landlord shall be entitled to lease such space to any third (3rd) party on terms
not materially more favorable to the third (3rd) party than those set forth in
the Second Chance Notice. For purposes of this Section, the terms shall be
considered "materially more favorable" if the financial terms described in the
First Refusal Notice change in Tenant's favor by more than five percent (5%).
Tenant’s rights under this Section will be subject to the rights of expansion,
renewal, first refusal, first offer, or similar rights contained in any existing
lease or leases. Tenant’s right of first refusal provided herein does not apply
to any space which is available as of the date of this First Amendment. Landlord
shall not be liable for any damages for any holdover tenant or other occupant of
any Offered Space, but shall use commercially reasonable efforts to cause such
holdover tenant or other occupant to promptly vacate the Offered Space.


P.    Deletion. Landlord and Tenant hereby agree that Sections 1.4 and 2.2 of
the Lease are hereby deleted in their entirety and of no further force or effect
and shall be replaced by Sections 2.M. and 2.O hereof, respectively.
Q.    Notices. All notices required or permitted by the Lease, as amended
hereby, to be delivered to Landlord shall hereafter be delivered as follows:   



--------------------------------------------------------------------------------



To Landlord:        BROOKWOOD CB I, LLC
BROOKWOOD CB II, LLC
c/o Brookwood Management Partners, LLC
72 Cherry Hill Drive
Beverly, Massachusetts 01915
Attention: Kurt Zernich, Director of Asset Management


R.    Real Estate Brokers. Tenant utilized the services of Cushman & Wakefield
(the “Tenant’s Broker”) in connection with this First Amendment. Landlord shall
pay the commission due the Tenant’s Broker per a separate agreement. Tenant
hereby agrees with respect to this First Amendment to (A) forever indemnify,
defend and hold Landlord harmless from and against any commissions, liability,
loss, cost, damage or expense (including reasonable attorneys’ fees) that may be
asserted against or incurred by Landlord (1) by any broker claiming through
Tenant or (2) as a result of any misrepresentation by Tenant hereunder and (B)
discharge any lien placed against the Real Property by any broker as a result of
the foregoing.
3.    Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the State of California (without regard to conflicts
of law).
4.    Ratification of Lease. Except as modified hereby, all other terms and
conditions of the Lease remain unchanged and in full force and effect and are
hereby ratified and confirmed by the parties hereto. Tenant accepts the Premises
(including the Expansion Premises) in its “as is” and “where is” condition
subject to the provisions of the Lease and this First Amendment. Tenant
represents and warrants to Landlord that as of the date of Tenant’s execution of
this First Amendment: (a) to Tenant’s current actual knowledge, Tenant is not in
default under any of the terms and provisions of the Lease; (b) Landlord is not
in default in the performance of any of its obligations under the Lease and to
Tenant’s current, actual knowledge, Tenant is unaware of any condition or
circumstance which, with the giving of notice or the passage of time or both,
would constitute a default by Landlord; (c) Landlord has completed, to Tenant’s
satisfaction the “Tenant Improvements” under the Lease and, except as expressly
provided herein, has paid any and all allowances required of it under the Lease;
and (d) Tenant has no current defenses, liens, claims, counterclaims or right to
offset against Landlord or against the obligations of Tenant under the Lease.
5.    Limitation of Liability. The limitation of liability in Section 29.14 of
the Lease shall apply as to this First Amendment.
6.    Entire Agreement. This First Amendment, in conjunction with the Lease,
constitutes the entire agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes all oral and written agreements and
understandings made and entered into by the parties prior to the date hereof.
7.    Multiple Counterparts. This First Amendment may be executed in multiple
counterparts, all of which, when taken together, shall constitute one and the
same instrument.
8.    Lender Consent. Landlord represents that, if such consent is required, it
has received the consent of its lender to this First Amendment.
    
[Signatures on the Following Page]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the Effective Date stated above.


TENANT:


MAXLINEAR, INC.,
a Delaware corporation




By: ____/s/ Adam C. Spice___________________
Name: Adam C. Spice
Title: CFO


Date: ___4/28/2015______________________


LANDLORD:


BROOKWOOD CB I, LLC,
a Delaware limited liability company


By: Brookwood CB Investors, LLC
a Delaware limited liability company,
its Sole Member


By: Brookwood CB Co., LLC,
a Delaware limited liability company,
its Managing Member
   
By:__/s/ Kurt M. Zernich____________
Name: Kurt M. Zernich
Title: Authorized Signer


Date: ____5/6/2015_________________


BROOKWOOD CB II, LLC,
a Delaware limited liability company


By: Brookwood U.S. Real Estate Aggregator, L.P.
a Delaware limited partnership,
its Sole Member


By: Brookwood U.S. Real Estate Fund GP, LLC,
a Delaware limited liability company,
its General Partner
   
By:___/s/ Kurt M. Zernich_____________
Name: Kurt M. Zernich
Title: Authorized Signer


Date: ____5/6/2015__________________












--------------------------------------------------------------------------------







EXHIBIT A
Expansion Premises






[exhibita.gif]



--------------------------------------------------------------------------------



EXHIBIT B
Work Letter


1.    Landlord’s Work. Landlord will make certain improvements to the Expansion
Premises (the “Landlord’s Work”) as set forth on the “Plan” (as hereinafter
defined). Tenant shall have the right to designate the architect/space planner
and engineers or consultants for the Landlord’s Work, subject to Landlord’s
reasonable approval, which costs may be paid for as part of the Landlord’s Cap.
Tenant agrees to meet with Landlord’s architect and/or space planner for the
purpose of promptly preparing more detailed plans for the layout of the
Expansion Premises (“Space Plan”). Tenant shall have five (5) business days from
Landlord’s submission of such Space Plan to Tenant to approve or disapprove the
same. Tenant’s failure to so approve or disapprove within such five (5) business
day period shall constitute a Tenant Delay (as defined herein) and, at
Landlord’s election, be deemed Tenant’s approval thereof. Tenant’s disapproval
of such Space Plan shall specifically identify the nature of such disapproval.
Landlord shall then have the Space Plan amended to incorporate those items
specified in Tenant’s disapproval to which Landlord agrees. Tenant’s approval of
the Space Plan shall not be unreasonably withheld, conditioned or delayed.
Landlord and Tenant shall diligently work together in good faith to agree upon
the Space Plan, it being agreed that Tenant shall have no right to request that
the Space Plan be revised except pursuant to Section 4 below. Upon approval, or
deemed approval, of the Space Plan the same shall be deemed the “Plan” for the
purposes of this Work Letter. Following the parties' approval of the Plan,
Landlord shall submit the Plan for competitive bidding to at least three (3)
contractors from a list of contractors mutually approved by Landlord and Tenant.
All bids will be opened together with Landlord selecting the general contractor
to construct the Landlord’s Work (the “General Contractor”), subject to the
reasonable approval of Tenant. The amount of the General Contractor’s bid, with
such changes as may be approved in writing between Landlord and Tenant prior to
final selection of the General Contractor, shall be deemed to be the “Budget”
for the Landlord’s Work. Except as may be otherwise shown on the Plans, Landlord
shall perform Landlord’s Work using building standard materials, quantities and
procedures then in use by Landlord.
In no event shall Landlord be obligated to spend more than One Million Five
Hundred Forty-Three Thousand Two Hundred Ninety-Five and 00/100 Dollars
($1,543,295) (the “Landlord’s Cap”) in performing Landlord’s Work. Any costs in
performing Landlord’s Work in excess of Landlord’s Cap which are approved in
conformity with this Work Letter (the “Excess”), shall be paid by Tenant within
five (5) business days of receipt of written invoice by Landlord. In the event
Tenant fails to timely pay any such Excess, Landlord shall be entitled to
suspend the performance of Landlord’s Work until such time as such payment is
received by Landlord and said suspension shall be deemed a Tenant Delay. The
cost of Landlord’s Work for calculations relative to the Landlord’s Cap shall
include all costs incurred by Landlord to plan, design and perform Landlord’s
Work, including without limitation, the fees and charges of Landlord’s
architect, Landlord’s engineer and the General Contractor, all permit and
inspection fees and charges, and any costs incurred by or charged to Landlord
for (i) substitution of materials or finishes due to the unavailability of
materials or finishes specified in Tenant’s request, (ii) necessary modification
of any portions of the Building or its systems to accommodate Landlord’s Work,
except as otherwise set forth herein, and (iii) any change to comply with
applicable laws, regulations, codes or ordinances and/or the requirements of any
building inspector with jurisdiction over Landlord’s Work. Landlord may deduct
from the Landlord’s Cap a project management fee equal to two percent (2%) of
the total cost of Landlord’s Work. Notwithstanding anything to the contrary
herein, if the aggregate total cost of Landlord’s Work performed pursuant to
this Work Letter is less than the Landlord’s Cap, any unused portion of
Landlord’s Cap up to $77,165.00 shall be applied to offset the Base Rent next
due under the Lease, once the exact amount of such unused portion of the
Landlord’s Cap is determined by Landlord (“Base Rent Credit”). Except as
otherwise provided herein, any unused portion of

EXHIBIT B

--------------------------------------------------------------------------------



the Landlord’s Cap after application of the Base Rent Credit shall be available
to Tenant for a period of up to twenty-four (24) months following the Expansion
Date to use for the cost of subsequent Alterations (the “Remainder”). Provided
Tenant (i) has completed all of such subsequent Alterations in accordance with
the terms of the Lease, has paid for all of such subsequent Alterations in full
and has delivered to Landlord lien waivers from all persons who might have a
lien as a result of such work in recordable form, (ii) has delivered to Landlord
its certificate specifying the total cost of such subsequent Alterations and all
contractors involved with such subsequent Alterations, together with evidence of
such cost in the form of paid invoices, receipts and the like, (iii) has made
written request for such payment on or before that date which is twenty-four
(24) months following the Expansion Date, (iv) is not otherwise in default under
the Lease beyond applicable notice and cure periods, and (v) there are no liens
against Tenant’s interest in the Lease or arising out of such subsequent
Alterations, then within thirty (30) days after the satisfaction of the
foregoing conditions, Landlord shall pay to Tenant the lesser of the amount of
such costs so certified or the Remainder. For the purposes hereof, the cost to
be so reimbursed by Landlord shall include the hard costs of such subsequent
Alterations, together with Tenant’s actual out-of-pocket engineering,
architectural and permitting costs, but not the cost of any of Tenant’s personal
property, trade fixtures, trade equipment, or wiring. Landlord shall be under no
obligation to apply any portion of the Remainder for any purposes other than as
provided herein, nor shall Landlord be deemed to have assumed any obligations,
in whole or in part, of Tenant to any contractors, subcontractors, suppliers,
workers or materialmen. Further, in no event shall Landlord be required to pay
any portion of the Remainder on account of any supervisory fees, overhead,
management fees or other payments to Tenant, or any partner or affiliate of
Tenant. Any portion of the Remainder which not requested or applied in
compliance with the terms and conditions hereof on or before that date which is
twenty-four (24) months following the Expansion Date shall be retained by
Landlord and forfeited by Tenant. The costs of the Landlord’s Work shall not
include (and Landlord shall be solely responsible for and the Landlord’s Cap
shall not be used for) the following: (a) costs which are expressly made
Landlord’s responsibility hereunder; (b) costs incurred due to the presence of
Hazardous Materials in the Premises or the surrounding areas; (c) attorneys’
fees incurred in connection with negotiation of construction contracts, and
attorneys’ fees, experts’ fees and other costs in connection with disputes with
third parties; (d) interest and other costs of financing construction costs; (e)
costs incurred as a consequence of delay (unless the delay is caused by Tenant),
construction defects or default by a contractor; (f) costs recoverable by
Landlord upon account of warranties and insurance; (g) restoration costs in
excess of insurance proceeds as a consequence of casualties; (h) penalties and
late charges attributable to Landlord’s failure to pay construction costs; (i)
costs to bring the Common Areas of the Project into compliance with Applicable
Laws as of the Expansion Date, except to the extent required because of Tenant’s
use of all or a portion of the Premises for other than the permitted use; (j)
wages, labor and overhead for overtime and premium time; and (k) construction
management, profit and overhead charges in excess of 2% of the total costs of
the Landlord’s Work.
2.    Substantial Completion. “Substantial Completion” or “Substantially
Complete” means that Landlord’s Work has been sufficiently completed such that
the Premises is suitable for its intended purpose, notwithstanding any minor or
insubstantial details of construction, decoration or mechanical adjustment that
remain to be performed. Landlord will use commercially reasonable efforts to
Substantially Complete Landlord’s Work on or before January 1, 2016. If there is
a delay in the Substantial Completion of the Landlord’s Work for any reason
neither Landlord, nor the managing or leasing agent of the Building, nor any of
their respective agents, partners or employees, shall have any liability to
Tenant in connection with such delay, nor shall the Lease be affected in any way
except that the Expansion Date shall not occur until Landlord’s Work is
Substantially Complete and Landlord has delivered possession of the Expansion
Premises in the Required Condition. Notwithstanding the foregoing or any
language of the Lease to the contrary, if Substantial Completion of Landlord’s
Work is delayed by a Tenant Delay (as defined below), then Tenant shall begin
paying Rent as required under the Lease as of the date the Expansion Date would
have occurred but for such Tenant Delay. Landlord’s Work shall be performed in a
good and workmanlike manner, in

EXHIBIT B

--------------------------------------------------------------------------------



accordance with the approved Plans and in conformity with applicable codes and
regulation of governmental authorities having jurisdiction over the Building and
the Premises and valid building permits and all other authorizations from
appropriate governmental agencies when required, shall be obtained for the
Landlord’s Work.
3.    Tenant Delay. “Tenant Delay” means the occurrence of any one or more of
the following which cause a delay in the completion of Landlord’s Work: (i)
Tenant is Delinquent (as hereafter defined) in submitting to Landlord any
information, authorization or approvals requested by Landlord in connection with
the performance of Landlord’s Work; (ii) the performance or completion of any
work or activity by a party employed by Tenant, including any of Tenant’s
employees, agents, contractors, subcontractors and materialmen that continues
for more than one (1) day after notice thereof from Landlord; (iii) any
postponements or delays requested by Tenant and agreed to by Landlord regarding
the completion of the Landlord’s Work; (iv) any error in Landlord’s Work caused
or related to any act or omission by Tenant or its employees or agents; (v) the
performance of any TI Changes (as defined below in the amount of delay set forth
in the approved change order); or (vi) any other act or omission of the Tenant
which causes a delay in the completion of Landlord’s Work that continues for
more than one (1) day after notice thereof from Landlord. For the purposes of
this Section, the term “Delinquent” shall mean that the action or communication
required of Tenant is not taken within five (5) business days following request
by Landlord.
4.    Changes to Landlord’s Work. Tenant will have no right to make any changes
(“TI Changes”) to the Plan or Landlord’s Work without the prior written consent
of Landlord, which shall not be unreasonably withheld or delayed, except for
those TI Changes which are structural in nature which Landlord may reject in its
sole discretion, and the execution by Landlord and Tenant of a written change
order which specifies (i) the nature of the TI Changes and (ii) the cost to
Tenant and any Tenant Delay as a result of such TI Changes. Tenant shall be
solely responsible for the costs of all TI Changes which exceed Landlord’s Cap
in the amount set forth in the approved change order and Tenant shall pay such
costs as Additional Rent upon demand.
5.    Early Access. So long as such access does not interfere with Landlord’s
construction of the Landlord’s Work, Tenant shall have the right to access the
Expansion Premises prior to the completion of the Landlord’s Work for the
purpose of installing its equipment, data, telecommunications systems and trade
fixtures (“Tenant’s Work”). Such access shall be subject to reasonable
scheduling by Landlord. In connection with such access, Tenant agrees (a) to
cease promptly upon notice from Landlord any Tenant’s Work which has not been
approved by Landlord or is not in compliance with the provisions of the Lease or
which shall interfere with or delay the performance of Landlord’s Work, and (b)
to comply promptly with all reasonable procedures and regulations prescribed by
Landlord from time to time for coordinating the Landlord’s Work and the Tenant’s
Work, each with the other and with any other activity or work in the Building.
Such access shall be subject to all of the terms of the Lease except the
obligation to pay Rent until otherwise required by the terms of the Lease;
provided, however, that if Tenant commences operation of its business in all or
any portion of the Expansion Premises, the date on which Tenant commences
operation of its business shall be deemed the Expansion Date and Tenant shall be
obligated to pay Rent pursuant to the terms of this First Amendment. Without
limiting the foregoing, prior to accessing the Expansion Premises, Tenant shall
provide to Landlord, in form and substance reasonably acceptable to Landlord:
(i) a detailed description of and schedule for Tenant’s Work; (ii) the names and
addresses of all contractors who or which will be entering the Expansion
Premises on behalf of Tenant to perform Tenant’s Work or will be supplying
materials for such work, and the approximate number of individuals who will be
present in the Expansion Premises; (iii) copies of all contracts pertaining to
Tenant’s Work; (iv) copies of all plans and specifications pertaining to
Tenant’s Work; (v) copies of all licenses and permits required in connection
with the performance of Tenant’s Work; and (vi) certificates of insurance (in
amounts reasonably satisfactory to Landlord and with the parties identified in,
or required by, the Lease named as additional insureds).

EXHIBIT B

--------------------------------------------------------------------------------



If Tenant fails or refuses to comply or cause its contractors to comply with any
of the obligations described or referred to above, then immediately upon notice
to Tenant, Landlord may revoke Tenant’s right to access the Expansion Premises
prior to the date of Substantial Completion of Landlord’s Work. Landlord shall
assume no responsibility for the quality or completion of the Tenant’s Work
under this Section, and shall not be responsible for equipment or supplies left
or stored in the Expansion Premises by Tenant or Tenant’s contractors. Tenant’s
access to the Expansion Premises pursuant to this Section shall be at the sole
risk of Tenant.
 

EXHIBIT B

--------------------------------------------------------------------------------



EXHIBIT C
The HVAC Units
5966 LAPLACE COURT - SUITE 170


170-02*
CARRIER
Year: 2006
4 Ton
Model #: 50JS048601
Serial #: 4806G31153
170-03
BDP
Year: 1995
4 Ton
Model #: 548CEX090000ADAA
Serial #: 2495G30563
170-04
RHEEM
Year: 2004
4 Ton
Model #: RJKAA048DM
Serial #: 5578F350411999
170-05
CARRIER
Year: 2006
2.5 Ton
Model #: 50JS030501
Serial #: 4906G21578
170-06
CARRIER
Year: 2005
2.5 Ton
Model #: 50JS030501
Serial #: 3205G41393
170-07
RHEEM
Year: 2004
4 Ton
Model #: RJKAA048DM
Serial #: 5578F490405022
170-08*
CARRIER
Year: 2003
5 Ton
Model #: 50JS060601
Serial #: 3803G41361
179-09*
CARRIER
Year: 2006
4 Ton
Model #: 50JS048601
Serial #: 4806G31152
170-10*
BRYANT
Year: 2008
4 Ton
Model #: 604AEX048000AA
Serial #: 1208G11837
170-11
CARRIER
Year: 2005
2 Ton
Model #: 50JS024301
Serial #: 2305G12241
170-12
BRYANT
Year: 2008
4 Ton
Model #: 604AEX048000AA
Serial #: 1008G41116
170-14
CARRIER
Year: 1995
5 Ton
Model #: 50HS060601AB
Serial #: 2995G80170
170-15*
CARRIER
Year: 2006
3 Ton
Model #: 50JS036501
Serial #: 4906G31063
170-16*
CARRIER
Year: 1995
5 Ton
Model #: 50HS060601AB
Serial #: 0495G10191
170-18
CARRIER
Year 1995
4 Ton
Model #: 50HS048601AB
Serial #: 0495G10155



*No Electrical, Plumbing or Duct Work Connected.


40034741v.7

EXHIBIT C